917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles W. RANDOLPH, Jr., Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 90-1806.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 2, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (CA-89-58-H)
Charles W. Randolph, Jr., appellant pro se.
Jean Martel Barrett, Office of the United States Attorney, Roanoke, Va.;    Joan Carol Goodrich, United States Postal Service, Washington, D.C., for appellee.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles W. Randolph, Jr. appeals from the district court's order dismissing his claim filed under Title VII of the Civil Rights Act of 1964 on the grounds of res judicata, and from its order denying his motion for recusal.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Randolph v. United States Postal Service, CA-89-58-H (W.D.Va. June 21, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED